Martin, J.,

delivered the opinion of the court.
This case was remanded from this court last year, for new proceedings. See 6 Louisiana Reports, 407.
The cause was tried by a special jury of merchants. On hearing the evidence, the jury returned a verdict (being the second time) for the plaintiff, and from judgment rendered thereon the defendant appealed.
The counsel for the appellant contends that the judgment must be reversed, because it allows interest on an unliquidated demand.
2. Because the verdict allows a credit in sterling money, without reducing it to the‘current money of the United States.
- Interest will not be allowed on an unliquidated demand, even when sanctioned by a jury of merchants, on a mercantile claim.
The defect in the mode of executing a contract does not annul it; it only gives the other party the right of repudiating it; but which he may ratify and carry into execution, and thereby cure the defect.
Where the verdict is given in sterling money, and the rate of it reduced to United States currency, is proven, it is the duty of the court to reduce the sum to, aud record the verdict in United States money.
3. Because the district judge gave an erroneous charge to the jury, and refused to give a legal opinion required by the counsel for the defendant.
4. Because the verdict is contrary to the law and evidence of the case.
It is clear that the claim is an unliquidated one, and that interest was improperly and illegally allowed by the verdict and judgment.
The judge charged the jury correctly. He told them, that although the plaintiff’s claim might very properly have been resisted by the defendant, because the former had filled the order given him by the latter to purchase for his adventure a certain quantity of cotton, with cotton of his own as that of other persons, which he had on hand to sell; yet, if the jury were of opinion, from the evidence, that the defendant, knowing this, had ratified this act of the plaintiff, the former was bound by it; that this ratification need not be express, but may result from the conduct or even silence of the party; and that it results from such circumstances as clearly show his intention not to repudiate, but to approve and sanction the contract.
The judge correctly refused to instruct the jury that an act absolutely null, could not be the subject of a ratification.
This proposition had no bearing on the present case. The defect in the mode of executing the contract did not annul it, but gave to the defendant the right of repudiating it. If, instead of doing so, he chose to carry it into execution, he thereby ratified and cured the defect and adopted the contract.
The verdict, in our opinion, is supported by both the law and the evidence.
The pound sterling being worth four dollars and eighty cents in current money of the United States, according to a late act of Congress, the sum stated by the verdict in sterling money might have been on the application of the party, reduced by the court below to the currency of the United' States, and this, it is our duty to do.
*573The jury have found the defendant entitled to a credit on the plaintiff’s demand of twenty-five pounds fifteen shillings and three pence, sterling money, worth one hundred and twenty-three dollars thirty-two cents, in United States currency. The verdict is for three thousand eight hundred and nine dollars fifteen cents, from which this credit must, be deducted, which leaves three thousand six hundred' and eighty-five dollars eighty-three cents, as the sum due to the plaintiff and for which he is entitled to judgment.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that the plaintiff do recover from the defendant the .sum of three thousand six hundred and eighty-five dollars eighty-three cents, with costs of court in the first instance, he paying the costs of the appeal.